Name: Commission Regulation (EEC) No 942/84 of 5 April 1984 fixing the buying-in prices for hindquarters in the beef and veal sector valid with effect from 9 April 1984 and repealing Regulation (EEC) No 892/84
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 4 . 84 Official Journal of the European Communities No L 96 15 COMMISSION REGULATION (EEC) No 942/84 of 5 April 1984 fixing the buying-in prices for hindquarters in the beef and veal sector valid with effect from 9 April 1984 and repealing Regulation (EEC) No 892/84 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 6 (5) (c) thereof, prices to take account of the classification subdivisions which they apply by virtue of Article 3 (3) of Regula ­ tion (EEC) No 1208/81 should be defined for each quality ; Whereas the joint presentation of the forequarter and hindquarter from the same half-carcase serves to facili ­ tate controls carried out by the intervention agency as regards respect for the rules governing quality and the classification of meats presented ; whereas, to this effect, provisions should be introduced enabling the intervention agencies to require that the two quarters be presented together ; Whereas Commission Regulation (EEC) No 892/84 of 31 March 1984 fixing the buying-in prices for hind ­ quarters in the beef and veal sector valid with effect from 2 April 1984 (6) should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Having regard to Council Regulation (EEC) No 868/84 of 31 March 1984 fixing for the 1984/85 marketing year the guide price and intervention price for adult bovine animals (2), and in particular Article 3 (4) thereof, Whereas, pursuant to the provisions of Council Regu ­ lation (EEC) No 1302/73 laying down general rules for intervention in the market in beef and veal (3), the qualities and presentations of products bought in must be determined while taking account, on the one hand, of the need to ensure effective support for the market and balance between the market in question and that of rival animal products and, on the other, the Community's financial responsibilities in this field ; whereas buying-in operations should therefore be restricted to certain presentations ; HAS ADOPTED THIS REGULATION : Article 1Whereas by Regulation (EEC) No 869/84 (4), the Council decided, by way of an experiment, to imple ­ ment for a period of three years the Community scale for the classification of carcases of adult bovine animals established under Regulation (EEC) No 1208 /81 ( 5) in connection with intervention measures ; whereas the categories and qualities of products which may be bought in by the intervention agencies must therefore be defined on the basis of the said scale ; 1 . With effect from 9 April 1984 the intervention agencies shall purchase the hindquarters of certain qualities of adult bovine animals offered subject to the conditions laid down in Regulation (EEC) No 2226/78 at prices fixed for each product in the Annex . 2. The buying-in prices for each quality, referred to in paragraph 1 , may be increased by a maximum of 2 ECU or reduced by a maximum of 5 ECU to take account of the possible subdivision of each classifica ­ tion under the Community scale referred to in Article 3 (3) of Regulation (EEC) No 1208/81 . Whereas the maximum and minimum limits within which the Member States may vary the buying-in (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 90 , 1 . 4 . 1984, p. 30 . ( 3) OJ No L 132, 15 . 5 . 1973 , p. 3 . O OJ No L 90 , 1 . 4 . 1984, p. 32. ( 5) OJ No L 123 , 7 . 5 . 1981 , p. 3 . (') OJ No L 91 , 1 . 4 . 1984, p. 60 . No L 96/26 Official Journal of the European Communities 6. 4 . 84 3 . The Member States which proceed with the subdivision of classes foreseen in paragraph 2 are authorized to limit purchases into intervention to some of these sub-classes . 4 . Subject to the conditions referred to above, only meats from male animals shall be eligible for buying-in operations . 5 . At the request of the intervention agency concerned, the operator shall present to the latter, together with the hindquarter offered, the forequarters from the same half-carcase . Article 2 Regulation (EEC) No 892/84 is hereby repealed with effect from 9 April 1984. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 9 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 April 1984. For the Commission Poul DALSAGER Member of the Commission 6 . 4 . 84 Official Journal of the European Communities No L 96/27 BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE Kategori A : Slagtekroppe af unge ikke-kastrerede handyr pÃ ¥ under to Ã ¥r, Kategori C : Slagtekroppe af kastrerede handyr. Kategorie A : SchlachtkÃ ¶rper von jungen mÃ ¤nnlichen , nicht kastrierten Tieren von weniger als 2 Jahren , Kategorie C : SchlachtkÃ ¶rper von mÃ ¤nnlichen kastrierten Tieren . Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A : Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã ½Ã µÃ ±Ã Ã Ã ½ Ã ¼Ã · Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½ Ã ºÃ ¬Ã Ã  Ã Ã Ã ½ 2 Ã µÃ Ã Ã ½, Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± C : Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½. Category A : Carcases of uncastrated young male animals of less than two years of age, Category C : Carcases of castrated male animals. CatÃ ©gorie A : Carcasses de jeunes animaux mÃ ¢les non castrÃ ©s de moins de 2 ans, CatÃ ©gorie C : Carcasses d'animaux mÃ ¢les castrÃ ©s . Categoria A : Carcasse di giovani animali maschi non castrati di etÃ inferiore a 2 anni , Categoria C : Carcasse di animali maschi castrati . Categorie A : Geslachte n iet-gecastreerde jonge mannelijke dieren minder dan 2 jaar oud, Categorie C : Geslachte gecastreerde mannelijke dieren . OpkÃ ¸bspris i ECU pr. 100 kg af produkterne Ankaufspreis in ECU je 100 kg des Erzeugnisses Ã ¤Ã ¹Ã ¼Ã ® Ã ±Ã ³Ã ¿Ã Ã ¬Ã  Ã Ã µ ECU Ã ±Ã ½Ã ¬ 100 Ã Ã ³Ã  ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Buying-in price in ECU per 100 kg of product Prix d'achat en Ecus par 100 kilogrammes de produits Prezzi di acquisto in ECU per 100 kg di prodotti Aankoopprijs in Ecu per 100 kg produkt BELGIQUE/BELGIÃ   Quartiers arriÃ ¨res, dÃ ©coupe Ã 5 cÃ ´tes :  Achtervoeten, recht afgesneden op 5 ribben : CatÃ ©gorie A classe R2 CatÃ ©gorie A classe R3 CatÃ ©gorie A classe 02 CatÃ ©gorie A classe 03 CatÃ ©gorie C classe R3 CatÃ ©gorie C classe 02  Quartiers arriÃ ¨res, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola »:  Achtervoeten, pistola ", snit op 8 ribben : Categorie A classe R2 CatÃ ©gorie A classe R3 CatÃ ©gorie A classe 02 CatÃ ©gorie A classe 03 CatÃ ©gorie C classe R3 CatÃ ©gorie C classe 03 DANMARK  Bagfjerdinger, udskÃ ¥ret med 5 ribben : Kategori A klasse R2 Kategori A klasse R3 Kategori A klasse 02 Kategori A klasse 03 Kategori C klasse R3 Kategori C klasse 03  Bagfjerdinger, udskÃ ¥ret med 8 ribben, sÃ ¥kaldte »pistoler « .- Kategori A klasse R2 Kategori A klasse R3 Kategori A klasse 02 Kategori A klasse 03 Kategori C klasse R3 Kategon C klasse 02 412,075 408,475 404,875 398,875 405,180 399,180 429,245 425,495 421,745 415,495 422,063 415,813 409,358 405,758 402,158 396,158 383,466 377,466 426,415 422,665 418,915 412,665 399,444 393,194 No L 96/28 Official Journal of the European Communities 6 . 4 . 84 DEUTSCHLAND  Hinterviertel, gerade SchnittfÃ ¼hrung mit 5 Rippen : Kategorie A Klasse U2 Kategorie A Klasse U3 Kategorie A Klasse R2 Kategorie A Klasse R3 Ã Ã Ã Ã Ã Ã   Ã ÃÃ ¯Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã µÃ Ã ¸Ã µÃ ¯Ã ±Ã  Ã Ã ¿Ã ¼Ã ®Ã  Ã ¼Ã µ 5 ÃÃ »Ã µÃ Ã Ã ­Ã : Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A Ã ºÃ »Ã ¬Ã Ã · R2 Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A Ã ºÃ »Ã ¬Ã Ã · R3 Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A Ã ºÃ »Ã ¬Ã Ã · 02 Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A Ã ºÃ »Ã ¬Ã Ã · 03  Ã ÃÃ ¯Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã Ã ¿Ã ¼Ã ®Ã  pistola Ã ¼Ã µ 8 ÃÃ »Ã µÃ Ã Ã ­Ã : Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A Ã ºÃ »Ã ¬Ã Ã · R2 Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A Ã ºÃ »Ã ¬Ã Ã · R3 Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A Ã ºÃ »Ã ¬Ã Ã · 02 Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A Ã ºÃ »Ã ¬Ã Ã · 03 FRANCE  Quartiers arriÃ ¨re, dÃ ©coupe droite Ã 3 cÃ ´tes : CatÃ ©gorie A classe U2 CatÃ ©gorie A classe U3 CatÃ ©gorie A classe R2 CatÃ ©gorie A classe R3 CatÃ ©gorie A classe 02 CatÃ ©gorie A classe 03 CatÃ ©gorie C classe U2 CatÃ ©gorie C classe U3 CatÃ ©gorie C classe U4 CatÃ ©gorie C classe R3 CatÃ ©gorie C classe R4 CatÃ ©gorie C classe 03  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola » : CatÃ ©gorie A classe U2 CatÃ ©gorie A classe U3 CatÃ ©gorie A classe R2 CatÃ ©gorie A classe R3 CatÃ ©gorie A classe 02 CatÃ ©gorie A classe 03 CatÃ ©gorie C classe U2 CatÃ ©gorie C classe U3 CatÃ ©gorie C classe U4 CatÃ ©gorie C classe R3 CatÃ ©gorie C classe R4 CatÃ ©gorie C classe 03 IRELAND  Hindquarters, straight cut at third rib : Category C class U3 Category C class U4 Category C class R3 Category C class R4 Category C class 03  Hindquarters, ' pistola 'cut at eighth rib : Category C class U3 Category C class U4 Category C class R3 Category C class R4 Category C class 03 ITALIA  Quarti posteriori, taglio a 3 costole, detto pistola : Categoria A classe U2 Categoria A classe U3 Categoria A classe R2 Categoria A classe R3 Categoria A classe 02 Categoria A classe 03 431 ,999 428,399 41 9,999 416,399 444.014 440,414 436,814 430,814 462,515 458,765 455.015 448,765 440,492 436,892 424,892 421,292 417,692 411,692 451,620 448,020 437,220 433,620 430,020 425,220 458,846 455,096 442,596 436,846 435,096 428,846 470,438 466,688 455,438 451,688 447,938 442,938 399,082 390,682 389,482 385,882 383,482 415 710 406,960 405,710 401,960 399,460 497,660 493,850 481,150 477,340 473,530 467,180 6 . 4 . 84 Official Journal of the European Communities No L 96/29  Quarti posteriori, taglio a 8 costole, detto pistola : Categoria A classe U2 Categoria A classe U3 Categoria A classe R2 Categoria A classe R3 Categoria A classe 02 Categoria A classe 03 LUXEMBOURG  Quartiers arriÃ ¨re, dÃ ©coupe droite Ã 5 cÃ ´tes : CatÃ ©gorie A classe R2 CatÃ ©gorie A classe R3 CatÃ ©gorie A classe 02 CatÃ ©gorie A classe 03 CatÃ ©gorie C classe R3 CatÃ ©gorie C classe 03  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola »: CatÃ ©gorie A classe R2 CatÃ ©gorie A classe R3 CatÃ ©gorie A classe 02 CatÃ ©gorie A classe 03 CatÃ ©gorie C classe R3 CatÃ ©gorie C classe 03 NEDERLAND  Achtervoeten , recht afgesneden op 5 ribben : Categorie A klasse R2 Categorie A klasse R3 UNITED KINGDOM A. Great Britain  Hindquarters, straight cut at third rib : Category C class U2 Category C class U3 Category C class U4 Category C class R3 Category C class U3  Hindquarters, pistola ' cut at eighth rib : Category C class U2 Category C class U3 Category C class U4 Category C class R3 Category C class R4 B. Northern Ireland  Hindquarters, straight cut at third rib : Category C class U3 Category C class U4 Category C class R3 Category C class R4 Category C class 03  Hindquarters, pistola ' cut at eighth rib : Category C class U3 Category C class U4 Category C class R3 Category C class R4 Category C class 03 497,660 493,850 481,150 477,340 473,530 467,180 414,985 411,385 407,785 401,785 405,445 399,445 432,276 428,526 424,776 418,526 422,339 416,089 413,062 409,462 404,657 401,057 392,657 389,057 385,457 421,518 417,768 409,018 405,268 401,518 399,082 390,682 389,482 385,882 383,482 415,710 406,960 405,710 401,960 399,460